Citation Nr: 1748691	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-19 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a kidney disorder.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disorder.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disorder.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bronchitis.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung disorder.  

7.  Entitlement to service connection for hearing loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for sinusitis.  

10.  Entitlement to service connection for residuals of blood clot.  

11.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, a remand is necessary.  At his hearing, the Veteran testified that he continued to be treated at a VA facility for his various disorders.  See June 2017 Hearing Transcript (hrg. tr.) at 14-15.  Although the record was held open for 60 days to allow for the Veteran to submit these records (see 38 C.F.R. § 20.709 (2016)), no additional evidence has been received.  However, to ensure a complete record prior to a decision being rendered, the Board finds that a remand is necessary so that additional medical information can be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  Ask the Veteran to identify all treatment he has received for the disorders on appeal and make arrangements to obtain all pertinent records not already associated with the claims file.  Ensure that a complete set of updated VA treatment records are associated with the file.  

2.  Following completion of the above directive and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

